Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about January 16, 2002, which dismissed the complaint, unanimously affirmed, without costs.
Although plaintiffs allegations cannot be determined on the present record on appeal, since plaintiff has failed to include a copy of the complaint, this action is apparently one for age discrimination against plaintiffs former employer. Defendants defaulted and an inquest was held, at which plaintiff testified, variously, that he was employed by “IMG USA” (presumably defendant International Marketing Group, U.S.A.), by “Promotica, Inc.,” by “IMG” (which he stated was International Marketing Group, a company already dismissed from this action), or by “Promotica IMG” in Italy. He further testified that “IMG [is] also known as Promotica, Inc.,” but also testified that Promotica is a subsidiary of IMG. Additionally, plaintiffs purported employment contract, contained in the record on appeal and unsigned by any employer, is with “Promotica of America, Inc.” Given plaintiffs confused testimony and the documents in the record, the court properly dismissed plaintiffs complaint, since it is impossible to determine for which entity plaintiff worked or if such entity is a party to this action. Concur — Mazzarelli, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.